Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 10, 2022

The Court of Appeals hereby passes the following order:

A22A0696. QUENTIN WATKINS v. DEBT FREE REAL ESTATE
    HOLDINGS, LLC.

      After purchasing Quentin Watkins’s condominium at a judicial foreclosure
sale, Debt Free Real Estate Holdings, LLC filed an action against Watkins in
magistrate court seeking possession of the property. Following a hearing, the
magistrate court ruled in favor of Debt Free and issued a writ of possession. Watkins
appealed that order to the superior court, seeking a de novo review. The superior
court affirmed the magistrate court’s finding that Debt Free was entitled to possession
of the property in question. Watkins then filed this appeal. We, however, lack of
jurisdiction.
      An appeal from an order of the state or superior court reviewing de novo a
decision of the magistrate court must be initiated by filing an application for
discretionary review. See OCGA § 5-6-35 (a) (11); Strachan v. Meritor Mortgage
Corp. East, 216 Ga. App. 82, 82 (453 SE2d 119) (1995). “Compliance with the
discretionary appeals procedure is jurisdictional.” Hair Restoration Specialists, Inc.
v. State, 360 Ga. App. 901, 903 (862 SE2d 564) (2021) (citation and punctuation
omitted). Accordingly, Watkins’s failure to follow the proper procedure deprives us
of jurisdiction over this appeal, which is hereby DISMISSED.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 01/10/2022
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                               , Clerk.